Citation Nr: 0401184	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  03-03 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Whether the appellant is entitled to Dependents Educational 
Assistance under the provisions of Chapter 35, Title 38, 
United States Code.  


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran reportedly had active service from January 1973 
to January 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 determination by the 
VARO in Muskogee, Oklahoma, which denied the benefit sought 
on appeal.  The appellant, who is the veteran's daughter, has 
appealed that decision to the Board.  This appeal is being 
remanded to the RO by way of the Appeals Management Center in 
Washington, D.C.  VA will notify the appellant should further 
action be required on her part.  


REMAND

A review o the evidence of record discloses that by rating 
decision dated in August 2002, the veteran's major depression 
with generalized anxiety and cognitive disorders, rated as 
50 percent disabling, was increased to 100 percent disabling, 
effective April 29, 2002.  It is not clear from the evidence 
of record whether a routine future examination has been 
scheduled.  

In September 2002, the appellant submitted an application for 
Dependents Educational Assistance (VA Form 22-5490).  The 
record shows the appellant's claim was denied on the basis 
that the veteran did not have a permanent and total 
100 percent service-connected disability.  

In her substantive appeal dated in January 2003, the 
appellant stated that her father was in the "process of 
appealing his decision..."

A review of the record shows that a formal determination as 
to the permanency of the veteran's total disability rating 
has not been made.  Although this is not the issue on appeal, 
the Board finds that such issue is inextricably intertwined 
with the issue of whether eligibility for Chapter 35 
educational benefits should be established.  As this is an 
issue that is appealable on the veteran's behalf and which 
might impact on the outcome of the appeal, efforts should be 
made to ensure that the appropriate VA regional office 
undertakes such action.  In the event that the veteran's 
service-connected psychiatric disability is determined to be 
permanent in nature, the Muskogee RO should then consider the 
provisions of 38 C.F.R. § 21.3040(c) (2003) which provide 
that no person is eligible for Chapter 35 educational 
assistance who has reached his or her 26th birthday on or 
before the effective date of a finding of a permanent total 
service-connected disability.  38 C.F.R. § 21.3040(c).  In 
this regard, the Board notes that the appellant's date of 
birth is in May 1982.  

In view of the foregoing, and in order to equitably 
adjudicate the appellant's claim, the case is REMANDED to the 
RO for the following:  

1.  The case should be referred to the 
VARO in Houston for adjudication of the 
question of the permanency of the 
veteran's total disability rating for a 
psychiatric disorder.  If necessary, any 
medical opinions and/or examinations 
deemed necessary to make such a 
determination should be accomplished.  
Moreover, if permanency is established, 
the effective date of such rating should 
be clearly set forth in the decision.  If 
the determination is adverse, the 
appropriate party should be provided with 
information regarding appellate rights in 
order to advance an appeal to the Board.  

2.  Then, in light of the foregoing, the 
Muskogee RO should readjudicate the 
appellant's claim of entitlement to 
Chapter 35 educational assistance 
benefits.  The RO should ensure that all 
applicable legal criteria are considered, 
to include the provisions of 38 C.F.R. 
§ 21.3040(c) (2003).  If the 
determination remains adverse to the 
appellant, she should be provided a 
supplemental statement of the case that 
includes a summary of additional evidence 
submitted, any additional pertinent laws 
and regulations, and the reasons for the 
decision.  The appellant should be 
afforded the applicable time in which to 
respond.  

Then, the case should be returned to the Board for further 
appellate review, if otherwise in order.  The purpose of this 
REMAND is to afford the appellant due process of law.  The 
Board intimates no opinion, either legal or factual, as to 
any final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





